Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 01/13/2022 amendment/responses in the application of PAN et al. for “POWER CONTROL METHOD RECEPTION METHOD, POWER ALLOCATION METHOD, USER EQUIPMENT, AND NETWORK DEVICE” filed 02/07/2020.   The amendments/response to the claims have been entered.   Claims 2, 7, 39 have been canceled.   Claims 49-50 have been added.  Claims 1, 3-6, 8-10, 37-38, 42-50 are now pending. 

Claim Objections
Claims 1, 6, and 37 are objected to because of the following informalities:  please correct the each “BWP” in line 4 to –target Bandwidth Part (BWP)—.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10, 37-38, 42-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (US 2012/0294267 A1), hereinafter WANG.
Regarding claim 1, WANG discloses a power control method for a User Equipment (UE), comprising: 
receiving one or more uplink power control parameters corresponding to each BWP from a network device (the UE receives power control command from the eNB, see ¶ 0003; the 3GPP LTE adopts the wireless access technology of the carrier aggregation and can run a plurality of pairs of uplink and downlink carriers which are of 20M at most at the same time, and the downlink speed can reach 1 Gbit/s and the uplink speed can reach 500 Mbit/s, see ¶ 0002);
performing transmission power control over uplink transmission on a first target Bandwidth Part (BWP) in accordance with one or more target uplink power control parameters corresponding to the first target BWP (the main process of the uplink power control of the LTE is that: (1) the User Equipment (UE) receives the Transmission Power Control (TPC) command of the Evolved NodeB (eNB); (2) the UE measures the reference signal reception power (RSRP) of the downlink wireless channel, and calculates the Pathloss. The UE calculates the transmission power P by using the parameters, such as the Pathloss, the uplink shared channel bandwidth, the transmission block format, and the TPC, etc.; see ¶ 0003).


WANG discloses the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word (the UE receives the TPC command, see ¶ 0003). 

Regarding claim 4, WANG discloses subsequent to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting an actual power headroom corresponding to the first target BWP, the actual power headroom corresponding to the first target BWP being calculated in accordance with maximum transmission power corresponding to the first target BWP and actual transmission power of a Physical Uplink Shared Channel (PUSCH) (if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel. (3) After receiving the data and/or the PHR of the physical uplink shared channel, the eNB sends the TPC command to the UE through the Physical Downlink Control Channel (PDCCH) of the Downlink Control Information (DCI Format) 0/3/3, see ¶ 0003); or calculating a virtual power headroom in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH, and transmitting the virtual power headroom. 

WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: receiving a BWP adjustment command from the network device; and determining the first target BWP in accordance with the BWP adjustment command (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR transmission frequency of the UE to the eNB is lower than the TPC transmission frequency of the eNB to the UE in the LTE system, see ¶ 0004). 

Regarding claim 6, WANG discloses a reception method for a network device, comprising: 
transmitting one or more uplink power control parameters corresponding to each BWP to a UE (the UE receives power control command from the eNB, see ¶ 0003; the 3GPP LTE adopts the wireless access technology of the carrier aggregation and can run a plurality of pairs of uplink and downlink carriers which are of 20M at most at the same time, and the downlink speed can reach 1 Gbit/s and the uplink speed can reach 500 Mbit/s, see ¶ 0002);


Regarding claim 8, WANG discloses wherein the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word (the UE receives the TPC command, see ¶ 0003). 
 
Regarding claim 9, WANG discloses subsequent to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting an actual power headroom corresponding to the first target BWP, the actual power headroom or calculating a virtual power headroom in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH, and transmitting the virtual power headroom. 

Regarding claim 10, WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting  a BWP adjustment command indicating the first target BWP (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR 

Regarding claim 37, WANG discloses a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a power control method for the UE, comprising: 
receiving one or more uplink power control parameters corresponding to each BWP from a network device (the UE receives power control command from the eNB, see ¶ 0003; the 3GPP LTE adopts the wireless access technology of the carrier aggregation and can run a plurality of pairs of uplink and downlink carriers which are of 20M at most at the same time, and the downlink speed can reach 1 Gbit/s and the uplink speed can reach 500 Mbit/s, see ¶ 0002);
performing transmission power control over uplink transmission on a first target Bandwidth Part (BWP) in accordance with one or more target uplink power control parameters corresponding to the first target BWP (the main process of the uplink power control of the LTE is that: (1) the User Equipment (UE) receives the Transmission Power Control (TPC) command of the Evolved NodeB (eNB); (2) the UE measures the reference signal reception power (RSRP) of the downlink wireless channel, and calculates the Pathloss. The UE calculates the transmission power P by using the parameters, such as the Pathloss, the uplink shared channel bandwidth, the transmission block format, and the TPC, etc.; if the user equipment triggers the Power 

Regarding claim 38, WANG discloses a network device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the reception method according to claim 6 (the eNB perform the processing, see ¶ 0003). 

Regarding claim 42, WANG discloses the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word ((the UE receives the TPC command, see ¶ 0003). 

Regarding claim 43, WANG discloses subsequent to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting an actual power headroom corresponding to the first target BWP, the actual power headroom corresponding to the first target BWP being calculated in accordance with maximum transmission power corresponding to the first target BWP and actual transmission power of a Physical Uplink Shared Channel (PUSCH) (if the user equipment triggers the or calculating a virtual power headroom in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH, and transmitting the virtual power headroom. 

Regarding claim 44, WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: receiving a BWP adjustment command from the network device; and determining the first target BWP in accordance with the BWP adjustment command (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR transmission frequency of the UE to the eNB is lower than the TPC transmission frequency of the eNB to the UE in the LTE system, see ¶ 0004). 

Regarding claim 45, WANG discloses prior to receiving the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the reception method further comprises: transmitting one or more uplink power control parameters corresponding to each BWP to a UE (eNB transmits power control command to the UE, see ¶ 0003). 

Regarding claim 46, WANG discloses the one or more target uplink power control parameters comprise at least one of maximum transmission power, target received power, a power compensation factor, a path loss reference, a power adjustment value, and a Transmission power Control (TPC) command word (eNB transmits power control command TPC to the UE, see ¶ 0003).
 
Regarding claim 47, WANG discloses subsequent to receiving the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the reception method further comprises: receiving an actual power headroom corresponding to the first target BWP, the actual power headroom corresponding to the first target BWP being calculated in accordance with maximum transmission power corresponding to the first target BWP and actual transmission power of a PUSCH from the UE (if the user equipment triggers the Power Headroom Report (PHR), and the transmission condition is met, then the UE also needs to send the PHR in the uplink shared channel. (3) After receiving the data and/or the PHR of the physical uplink shared channel, the eNB sends or receiving a virtual power headroom calculated in accordance with the maximum transmission power corresponding to the first target BWP and virtual transmission power of the PUSCH from the UE. 

Regarding claim 48, WANG discloses wherein prior to performing the transmission power control over the uplink transmission on the first target BWP in accordance with the one or more target uplink power control parameters corresponding to the first target BWP, the power control method further comprises: transmitting  a BWP adjustment command indicating the first target BWP (the PHR sent to the eNB through the UE acts as the resource budget information of the Physical Uplink Shared Channel (PUSCH), according to which the eNB performs the uplink resource allocation. If the PHR reflects that the UE has greater power headroom, then the eNB can allocate more wireless resource blocks for the UE; if the PHR reflects that UE has no power headroom or has not more power headroom, then the eNB can only allocate less wireless resource block or the low-order modulation command to the UE. The PHR transmission frequency of the UE to the eNB is lower than the TPC transmission frequency of the eNB to the UE in the LTE system, see ¶ 0004). 

Regarding claim 49, WANG discloses a non-transitory computer-readable storage medium storing therein a computer program which, when executed by a processor of a User Equipment (UE), causes the UE to perform the steps of the power 

Regarding claim 50, WANG discloses a non-transitory computer-readable storage medium storing therein a computer program which, when executed by a processor of a network device, causes the network device to perform the steps of the reception method according to claim 6 (the evolved NodeB eNB performs the processing, see ¶ 0003). 

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s argument of WANG fails to discloses the claimed subject matter performing transmission power control over uplink transmission on a first “bandwidth part” (BWP).    The cited reference WANG discloses the following in ¶s 0002-0003, 0005:
The Long Term Evolution (LTE) system is the new generation of mobile communication system initiated by the 3.sup.th Generation Partner Plan (3GPP) organization in 2004, and that system adopts the wireless access technology based on the Orthogonal Frequency Division Multiplex (OFDM) and can reach the uplink speed of 50 Mbit/s and downlink speed of 100 Mbit/s with the bandwidth being 20M. The LTE-Advanced system is the newest generation of mobile communication system initiated by the 3GPP organization in 2008, and that system adopts the wireless access technology of the carrier aggregation and can run a plurality of pairs of uplink and downlink carriers which are of 20M at most at the same time, and the downlink speed can reach 1 Gbit/s and the uplink speed can reach 500 Mbit/s (emphasis added). 

… both the LTE and the LTE-Advanced need to perform the power control on the physical uplink shared channel. The main process of the uplink power control of the LTE is that: (1) the User Equipment (UE) receives the Transmission Power Control (TPC) command of the Evolved NodeB (eNB); (2) the UE measures the reference signal reception power (RSRP) of the downlink wireless channel, and calculates the Pathloss. The UE calculates the transmission power P by using the parameters, such as the Pathloss, the uplink shared channel bandwidth, the transmission block format, and the TPC, etc.; if the user equipment triggers the Power After receiving the data and/or the PHR of the physical uplink shared channel, the eNB sends the TPC command to the UE through the Physical Downlink Control Channel (PDCCH) of the Downlink Control Information (DCI Format) 0/3/3. (4) After receiving the TPC command, the UE returns back to (1) (emphasis added).


There are a plurality of component carriers in the LTE-Advanced, and each component carrier (CC) uses a separate power control process. Therefore the Power Headroom (PH) of each component carrier needs to be fed back separately. What is different from the LTE REL-8/REL-9UE is that there are two possible modes for sending the Physical Uplink Control Channel (PUCCH) and the PUSCH with the Uplink Primary Component Carrier (UL PCC) of the LTE-Advanced UE: (1) type1: the PUSCH and the PUCCH of the UL PCC are sent at different times, which is similar to the REL-8/REL-9. (2) type2: the PUSCH and the PUCCH of the UL PCC are sent at the same time.
	As cited above, WANG discloses the 3GPP adopts LTE-advanced mobile system having the wireless technology of the carrier aggregation and can run on a plurality of pair of uplink and downlink carriers (bandwidth part) which are of 20M at the same time uplink and downlink directions (see ¶ 0002).  WANG also teaches that the LTE-advanced uses a plurality of component carriers (bandwidth part) and each component carrier uses separate power control process (see ¶ 0005).  The examiner interpreted each aggregated carrier or each component carrier in the LTE-advanced system as bandwidth part of the claimed subject matter.   Lastly, WANG discloses the performing power control on the physical uplink control shared channel (see ¶ 0003).  Therefore, WANG discloses the claimed subject matter “performing power control over uplink transmission on a first target Bandwidth Part (PWP)” according to one or more power control parameters. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412